___________

                           No. 96-1729
                           ___________

Merlin Hagen,                     *
                                  *
          Appellant,              *
                                  *
     v.                           *   Appeal from the United States
                                  *   District Court for the
Larry Norris, Director,           *   Eastern District of Arkansas.
Arkansas Department of            *
Correction,                       *      [UNPUBLISHED]
                                  *
          Appellee.               *


                           ___________

                  Submitted:   December 12, 1996

                       Filed: December 16, 1996
                            ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Merlin Hagen, an Arkansas inmate, appeals from the district
court's1 order dismissing his 28 U.S.C. § 2254 habeas petition. We
have carefully reviewed the record and the parties' submissions on
appeal, and conclude that the district court's decision was clearly
correct, and that an extended discussion is not warranted. Hagen's
pro se objection to no argument disposition of this case is denied.
The judgment is affirmed. See 8th Cir. R. 47B.




    1
     The Honorable Stephen M. Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas, adopting the
report and recommendations of the Honorable John F. Forster, Jr.,
United States Magistrate Judge for the Eastern District of
Arkansas.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-